                Case 1:19-cv-01426-JDP Document 20 Filed 07/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     PAUL GRANADOS,                                      Case No. 1:19-cv-01426-JDP

10                     Plaintiff,                          ORDER GRANTING THE PARTIES’
                                                           STIPULATED REQUEST FOR A NEW
11             v.                                          BRIEFING SCHEDULE

12     COMMISSIONER OF                                     ECF No. 19
       SOCIAL SECURITY,
13
                        Defendant.
14

15            The parties’ stipulated request for a new briefing schedule, ECF No. 19, is granted.
16    Defendant shall have until August 19, 2020 to file a response. All other deadlines will follow
17    the court’s scheduling order of October 15, 2019.
18

19 IT IS SO ORDERED.
20
     Dated:      July 13, 2020
21                                                        UNITED STATES MAGISTRATE JUDGE
22

23 No. 205

24

25

26
27

28


                                                      1
